                          Case 2:21-cv-00929-JCM-NJK Document 18
                                                              19 Filed 07/28/21
                                                                       07/30/21 Page 1 of 3


                     1    LEVINE & GARFINKEL
                          IRA S. LEVINE, ESQ.
                     2    Nevada Bar No. 2130
                          1671 W. Horizon Ridge Pkwy, Suite 230
                     3    Henderson, NV 89012
                          Tel: (702) 673-1608
                     4    Fax: (702) 735-0198
                          Email: ilevine@lgealaw.com
                     5
                          GARG GOLDEN LAW FIRM
                     6    ANTHONY B. GOLDEN, ESQ.
                          Nevada Bar No. 9563
                     7    AMANDA J. BROOKHYSER, ESQ.
                          Nevada Bar No. 11526
                     8    3145 St. Rose Parkway, Suite 230
                          Henderson, Nevada 89052
                     9    Tel: (702) 850-0202
                          Fax: (702) 850-0204
                   10     Email: agolden@garggolden.com
                          Email: abrookhyser@garggolden.com
                   11
                          Counsel for Plaintiff
                   12

                   13                                  UNITED STATES DISTRICT COURT

                   14                                        DISTRICT OF NEVADA

                   15

                   16     ELIZABETH HUNTERTON, an individual,                 CASE NO.: 2:21-cv-00929-JCM-NJK

                   17                    Plaintiffs,
                                                                              STIPULATION AND              ORDER   TO
                   18     vs.                                                 DISMISS     WITH              PREJUDICE
                                                                              PLAINTIFF’S THIRD            CAUSE OF
                   19     LEUKEMIA & LYMPHOMA SOCIETY,                        ACTION
                          INC., a New York not for profit corporation,
                   20
                                         Defendant.
                   21

                   22            Plaintiff Elizabeth Hunterton (“Plaintiff”) by and through her counsel of record, the Garg

                   23     Golden Law Firm, and Defendant Leukemia & Lymphoma Society, Inc., (“Defendant”), by and

                   24     through their counsel of record, Jackson Lewis P.C., hereby stipulate to dismiss with prejudice

                   25     ///

                   26     ///

                   27     ///

                   28
    GARG GOLDEN
      LAW FIRM
 3145 St. Rose Parkway
                                                                         1 of 3
       Suite 230
Henderson, Nevada 89052
    (702) 850-0202
                          Case 2:21-cv-00929-JCM-NJK Document 18
                                                              19 Filed 07/28/21
                                                                       07/30/21 Page 2 of 3


                     1    Plaintiff’s third cause of action for Intentional Infliction of Emotional Distress.

                     2     Dated this 28th day of July 2021.                  Dated this 28th day of July 2021.

                     3     GARG GOLDEN LAW FIRM                               JACKSON LEWIS, P,C.

                     4
                           By: /s/ Amanda Brookhyser ___________              By /s/ Hilary Williams
                     5        AMANDA J. BROOKHYSER, ESQ.                        DEVERIE J. CHRISTENSEN, ESQ.
                              Nevada Bar No. 11526                              Nevada Bar No. 6596
                     6        3145 St. Rose Parkway, Suite 230                  HILARY A. WILLIAMS, ESQ.
                              Henderson, Nevada 89052                           Nevada Bar No. 14645
                     7        (702) 850-0202                                    300 S. Fourth Street, Suite 900
                              Counsel for Plaintiff                             Las Vegas, Nevada 89101
                     8                                                          (702) 921-2460
                                                                                Counsel for Defendant
                     9

                   10
                                                                         IT IS SO ORDERED.
                   11

                   12

                   13
                                                                         DISTRIC STATES
                                                                         UNITED  COURT JUDGE
                                                                                        DISTRICT JUDGE
                   14
                                                                                      July 30, 2021
                   15                                                    DATED:

                   16
                   17

                   18

                   19

                   20

                   21

                   22

                   23

                   24

                   25

                   26
                   27

                   28
    GARG GOLDEN
      LAW FIRM
 3145 St. Rose Parkway
                                                                          2 of 3
       Suite 230
Henderson, Nevada 89052
    (702) 850-0202
                          Case 2:21-cv-00929-JCM-NJK Document 18
                                                              19 Filed 07/28/21
                                                                       07/30/21 Page 3 of 3


                     1                                CERTIFICATE OF SERVICE

                     2          Pursuant to N.R.C.P. 5(b), I hereby declare that on the 28th day of July 2021,
                     3
                          that a true and correct copy of the foregoing document STIPULATION AND ORDER
                     4
                          TO DISMISS WITH PREJUDICE PLAINTIFF’S THIRD CAUSE OF ACTION, was
                     5

                     6    served upon the interested parties as stated in the service list on the Court’s E-filing

                     7    system for this case, by the following method:
                     8       ; BY ECF: by electronic filing with the Court delivering the document(s) listed
                     9
                                above via Filing System for those enrolled.
                   10

                   11                                       By /s/ Irma Mendez
                   12                                       For the GARG GOLDEN LAW FIRM

                   13

                   14

                   15

                   16
                   17

                   18

                   19

                   20

                   21

                   22

                   23

                   24

                   25

                   26
                   27

                   28
    GARG GOLDEN
      LAW FIRM
 3145 St. Rose Parkway
                                                                   3 of 3
       Suite 230
Henderson, Nevada 89052
    (702) 850-0202
